    Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 1 of 37




COLLOT GUERARD
JOSHUA DOAN
MIRY KIM
(Each appearing pursuant to DUCivR 83-1.l(d)(l))
600 Pennsylvania Ave., NW., CC-8528
Washington, D.C. 20580
Telephone: (202) 326-3338
cguerard@ftc.gov
jdoan@ftc.gov
mkim@ftc.gov
Attorneys for Plaintiff.
FEDERAL TRADE COMMISSION

THOMAS M. MELTON (4999)
ROBERT G. WING (4445)
DOUGLAS DEVORE (11170)
KEVIN MCLEAN (16101)
Assistant Attorney General
Utah Attorney General's Office
160 East 300 South, Fifth Floor
Salt Lake City, Utah 84114
Telephone: 801-366-0310
tmelton@agutah.gov
rwing@agutah.gov
dedevore@agutah.gov
kmclean@agutah.gov
Attorneys for Plaintiff
UTAH DIVISION OF CONSUMER PROTECTION


                        UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION



 FEDERAL TRADE COMMISSION, and

UTAH DIVISION OF CONSUMER                      Case Number :
PROTECTION,
                                               COMPLAINT FOR PERMANENT
              Plaintiffs,                      INJUNCTION AND OTHER
                                               EQUITABLE RELIEF
            vs.
    Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 2 of 37




 ZURIXX, LLC, a Utah limited liability
 company,

 CARLSON DEVELOPMENT GROUP,
 LLC; a Utah limited liability company,

 CJ SEMINAR HOLDINGS, LLC, a Utah
 limited liability company,

 ZURlXX FINANCIAL, LLC, a Utah
 limited liability company,

 CRISTOPHER A. CANNON, individually
 and as an officer of ZURIXX, LLC,

 JAMES M. CARLSON, individually and as
 an officer of ZURIXX, LLC, and

 JEFFREY D. SPANGLER, individually and
 as an officer of ZURIXX, LLC

                 Defendants.

       Plaintiffs, the Federal Trade .Commission ("FTC") and the Utah Division of Consumer

Protection ("Division"), for the Complaint allege:

        1.     The FTC brings this action under Sections 13(b) and 19 of the Federal Trade

Commission Act ("FTC Act"), 15 U.S.C. §§ 53(b) and 57b, and the Consumer Review Fairness

Act ("CRFA"), 15 U.S.C. § 45b, to obtain temporary, preliminary, and permanent injunctive

relief, rescission or reformation of contracts, restitution, the refund of monies paid, disgorgement

of ill-gotten monies, and other equitable relief for Defendants' acts or practices in violation of

Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), and the CRFA, 15 U.S.C. § 45b.

       2.      The Division brings this action pursuant to the authority granted by Utah Code§§

13-2-5(3), 13-11-17, 13-15-6, and 15 U.S.C. § 45b. The Division seeks, among other things,

temporary, preliminary, and permanent injunctive relief, rescission or reformation of contracts,

                                                 2
      Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 3 of 37




restitution, the refund of monies paid, disgorgement of ill-gotten monies, civil penalties, fines,

and other equitable relief for Defendants' acts, omissions, or practices in violation of the Utah

Consumer Sales Practices Act ("UCSPA"), Utah Code§ 13-11-1 et seq., and the.Business

Opportunity Disclosure Act ("BODA"), Utah Code § 13-15-1 et seq.

                                 JURISDICTION AND VENUE

         3.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a),

and 1345.

         4.     This Court has supplemental jurisdiction over the Division's claims pursuant to

28   u.s.c. § 1367.
         5.     Venue is proper in this District under 28 U.S.C. § 1391(b) and (c), and 15 U.S.C.

§ 53(b).

                                   SUMMARY OF THE CASE

         6.     Since at least July 2013 and continuing through the present, Defendants Zurixx,

LLC, Carlson Development Group, LLC, CJ Seminar Holdings, LLC, and Zurixx Financial,

LLC (collectively "Zurixx") - led by individual defendants Cristopher Cannon, James Carlson,

and Jeffrey Spangler-have marketed and sold real estate investment products and services

("products") that purport to allow consumers to make thousands of dollars in profit using

Zurixx's system.

         7.     Zurixx' s "system" comprises two flipping strategies: "fix and flip" and

"wholesale flips." A "fix and flip" involves purchasing and renovating a property before selling

it to an end user. A "wholesale flip" involves acquiring an interest in a property and then

transferring that interest to a wholesale buyer, who will, in tum, fix and flip the property.


                                                  3
     Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 4 of 37




        8.      To entice consumers to purchase its products, Zurixx routinely hosts free live

events that depict celebrities from house flipping and home renovation television programs, who

indicate that their team of "experts" will teach consumers how to make money by following their

system of real estate investing.

        9.     During the free events, Zurixx repeatedly represents that consumers who sign up

for its 3-day workshop are likely to earn thousands of dollars in profit, often with little risk, time,

or effort. Zurixx also represents that consumers who purchase the workshop will receive 100%

funding for their real estate investments regardless of their credit history. It backs up these

representations with a money-back guarantee - consumers who do not make "a minimum of

three times" the price of the 3-day workshop within six months will receive their money back.

        10.    For example, a Zurixx presenter made the following representations during a

December 2018 free event in Georgia:

        Not only are [Tarek and Christina El Moussa] going to give you a professional education,
        not only are they going to give you a list of all their lending partners to fund all your
        deals plus to rehab regardless of your credit, not only are they going to give you the cash
        buyers list so you have the buyers, but they are going to guarantee that you or your
        partners closes a deal within three months, you get your money back ...

        11.    A Zurixx presenter at a June 2018 free event in California told attendees, "[i]f it

doesn't work for you, we still give you $2,000 back. This really is a no-lose situation as long as

you try it."

        12.    Zurixx's representations are false or unsubstantiated. Consumers are unlikely to

earn thousands of dollars in profit from real estate investments by using Zurixx's products.

Consumers are unlikely to receive 100% funding for real estate deals through Zurixx or its

partners and affiliates. Moreover, Zurixx's six-month money-back guarantee contains


                                                   4
    Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 5 of 37




substantial limitations that Zurixx fails to disclose adequately until after consumers have paid for

the 3-day workshop.

       13.     Many dissatisfied consumers have requested refunds from Zutixx. When Zurixx

agrees to refund consumers' money, it routinely provides only a partial refund, which in many

instances, Zurixx conditions on the consumers signing an agreement barring them from speaking

with the FTC, state Attorneys General, and other regulators, submitting complaints to the Better

Business Bureau, or posting negative reviews or complaints about Zurixx and its products.

       14.     In perpetrating its scheme, Zurixx has violated the FTC Act, the CRFA, the

UCSPA, and the BODA.

                                          PLAINTIFFS

       15.     The FTC is an independent agency of the United States Government created by

statute. 15 U.S.C. §§ 41-58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C. § 45(a),

which prohibits unfair or deceptive acts or practices in or affecting commerce. The FTC also

enforces the CRFA, 15 U.S.C. § 45b. The CRFA prohibits the offering of provisions in form

contracts that restrict individual consumers' ability to communicate reviews, performance

assessments, and similar analyses about a seller's products, services, or conduct.

       16.     The FTC is authorized to initiate federal district court proceedings, by its own

attorneys, to enjoin violations of the FTC Act and the CRFA and to secure such equitable relief

as may be appropriate in each case, including rescission or reformation of contracts, restitution,

the refund of monies paid, and disgorgement of ill-gotten monies. 15 U.S.C. §§ 53(b), 57b, and

the CRFA, 15 U.S.C. § 45b.




                                                 5
    Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 6 of 37




       17.     The Division is an agency of the State of Utah created by statute. Utah Code§ 13-

2-1(1). The Division administers and enforces the UCSPA, which prohibits deceptive acts and

practices in connection with consumer transactions. It administers and enforces the BODA,

which requires sellers of assisted marketing plans to file certain information with the Division

and to provide disclosures to prospective purchasers.

       18.     The Division is authorized to take legal action against persons who violate the

UCSPA and the BODA to enjoin violations of the acts, seek other equitable relief, and to obtain

damages, fines, civil penalties, fees, and costs. Utah Code §§ 13-2-5(3); 13-11-l 7(l)(a)-(d); 13-

15-6(3).

                                         DEFENDANTS

       19.     Defendant Zurixx, LLC is a Utah limited liability company with its principal

place of business at 2750 East Cottonwood Parkway, Suite 200, Cottonwood Heights, Utah

84121. It does business under numerous fictitious names including, but not limited to, Advanced

Financial Training, Advanced Real Estate Education, Doug Hopkins Real Estate Formula, Fast

Track Flips, Flip Advantage, Flip It Forward, Flippin' On The Side, Flipping Formula Education,

Good Flips, High Point Training, LLC, Property Wars, Real Estate Elevated, Rules of

Renovation, Side Flips, Success Path Education, Two Chicks and Training Tools, and Winning

the Property War. Zurixx, LLC transacts or has transacted business in this District and

throughout the United States. At all times material to this Complaint, acting alone or in concert

with others, Zurixx, LLC has advertised, marketed, distributed, or sold the real estate investment

products at issue in this Complaint to consumers throughout the United States.




                                                 6
    Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 7 of 37




       20.     Defendant Carlson Development Group, LLC ("CDG") is a Utah limited

liability company with its principal place of business at 2750 East Cottonwood Parkway, Suite

200, Cottonwood Heights, Utah 84121. CDG is a manager of Zurixx Financial, LLC. CDG

transacts or has transacted business in this District and throughout the United States. At all times

material to this C:omplaint, acting alone or in concert with others, CDG, by way of Zurixx

Financial LLC and through Zurixx, LLC, has advertised, marketed, distributed, or sold the real

estate investment products at issue in this Complaint to consumers throughout the United States.

       21.     Defendant CJ Seminar Holdings, LLC ("CJ Seminar") is a Utah limited

liability company with its principal place of business at 2750 East Cottonwood Parkway, Suite

200, Cottonwood Heights, Utah 84121. CJ Seminar is a member of Zurixx, LLC. CJ Seminar

transacts or has transacted business in this District and throughout the United States. At all times

material to this Complaint, acting alone or in concert with others, CJ Seminar, as a member of

Zurixx, LLC, has advertised, marketed, distributed, or sold the real estate investment products at

issue in this Complaint to consumers throughout the United States.

       22.     Defendant Zurixx Financial, LLC ("Zririxx Financial") is a Utah limited

liability company with its principal place of business at 2750 East Cottonwood Parkway, Suite

200, Cottonwood Heights, Utah 84121. Zurixx Financial also operates out of 12 Dorado Beach

East, Dorado, Puerto Rico. Zurixx Financial is a manager of Zurixx, LLC. Zurixx Financial

transacts or has transacted business in this District and throughout the United States. At all times

material to this Complaint, acting alone or in concert with others, Zurixx Financial, as a manager

of Zurixx, LLC, has advertised, marketed, distributed, or sold the real estate investment products

at issue in this Complaint to consumers throughout the United States.


                                                 7
    Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 8 of 37




       23.      Defendant Cristopher A. Cannon is an officer of Zurixx, LLC and a manager of

CJ Seminar. At all times material to this Complaint, acting alone or in concert with others, he

has formulated, directed, controlled, had the authority to control, or participated in the acts and

practices set forth in this Complaint. Cannon, in connection with the matters alleged herein,

transacts or has transacted business in this District and throughout the United States.

       24.      Defendant James M. Carlson is the chief executive officer of Zurixx, LLC and

manager of CDG. At all times material to this Complaint, acting alone or in concert with others,

he has formulated, directed, controlled, had the authority to control, or participated in the acts

and practices set forth in this Complaint. Carlson, in connection with the matters alleged herein,

transacts or has transacted business in this District and throughout the United States.

       25.      Defendant Jeffrey D. Spangler is an officer of Zurixx, LLC and a manager of CJ

Seminar. At all times material to this Complaint, acting alone or in concert with others, he has

formulated,   dire~ted,   controlled, had the authority to control, or participated in the acts and

practices set forth in this Complaint. Spangler, in connection with the matters alleged herein,

transacts or has transacted business in this District and throughout the United States.

                          DEFENDANTS ARE A COMMON ENTERPRISE

       26.      Defendants Zurixx, LLC, CDG, CJ Seminar, and Zurixx Financial (collectively

"Corporate Defendants" or "Zurixx") have operated as a common enterprise while engaging in

the deceptive acts or practices and other violations of the law alieged herein. Corporate

Defendants have conducted the business practices described herein through an interrelated and

interdependent network of companies that have a common business purpose, ownership, officers,

managers, members, business functions, and office locations. Because Corporate Defendants


                                                      8
      Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 9 of 37




have operated as a common enterprise, each of them is jointly and severally liable for the acts

and practices alleged herein. Individual Defendants Cristopher A. Cannon, James M. Carlson,

and Jeffrey D. Spangler have formulated, directed, controlled, or had the authority to control the

acts or practices of the Corporate Defendants that constitute the common enterprise.

                                          COMMERCE

         27.    At all times material to this Complaint, Defendants have maintained a substantial

course of trade in or affecting commerce, as "commerce" is defined in Section 4 of the FTC Act,

15   u.s.c. § 44.
                             ZURIXX'S BUSINESS ACTIVITIES

         28.    Since at least July 2013, Zurixx has advertised, marketed, distributed, promoted,

and sold its products to consumers throughout the United States and Canada.

         29.    Zurixx has sold its products under numerous brand names including, but not

limited to: Advanced Financial Training, Advanced Real Estate Education, Doug Hopkins Real

Estate Formula, Fast Track Flips, Flip Advantage, Flip It Forward, Flippin' On The Side,

Flipping Formula Education, Good Flips, High Point Training, LLC, Property Wars, Real Estate

Elevated, Rules of Renovation, Side Flips, Success Path Education, Two Chicks and Training

Tools, and Winning the Property War.

         30.    The advertised "retail" prices for Zurixx's products typically range from $5,995 to

$73,973; th~ "discounted" prices typically range from $1,997 to $41,297.
                                                                 I
         31.    Zurixx claims to have sold its products to more than 70,000 individuals.

         32.    Zurixx's products are "assisted marketing plans" as defined by the BODA

because the products cost $500 or more and are sold for the purpose of enabling consumers to


                                                 9
     Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 10 of 37




 start a real estate investing business. Utah Code § 13-15-2(1 ). In addition, Zurixx has

 represented that its real estate investment products will enable the consumer to derive a profit

that exceeds the price paid for the products. Utah Code§ 13-15-2(1)(a)(iv).

        33.        Zurixx is a "seller" as that term is defined by the BODA because Zurixx has sold

 or offered to sell assisted marketing plans. Utah Code§ 13-15-2(8).

        34.        Zurixx has sold assisted marketing plans, but has not filed the required

 information with the Division, including names and addresses of the business, trademarks or

 trade names, the business experience of the company's directors and officers, amounts to be paid

. by consumers, a statement of services the seller will perform for the purchaser, a statement of

 representations made to prospective purchasers, a copy cif any contracts, numbers of marketing

plans sold to date; and numbers of cancelled sales.

        35.        Zurixx has sold assisted marketing plans to consumers, but has not provided

 consumers with a disclosure statement containing the following warning after any earnings

 representation:

                                           CAUTION
        No guarantee of earnings or ranges of earnings can be made. The number of purchasers
        who have earned through this business an amount in excess cifthe amount their initial
        payment is at least_ which represents _% of the total number of purchasers of this
        business opportunity.

 Utah Code§§ 13-15-4; 13-15-5.

                                      Zurixx's Free Teaser Event

        36.        In an effort to lure consumers into purchasing its products, Zurixx conducts free

 live events throughout the country.




                                                    10
    Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 11 of 37




       37.     Zurixx markets its free events via direct mailers, the internet, email, radio, social

media, and newspaper advertisements.

       38.     Zurixx has routinely advertised its free events as sponsored by celebrities from

fix-and-flip and home renovation television programs including, among others, Peter Souhleris

and Dave Seymour from the A&E show "Flipping Boston," Hilary Farr from the HGTV show

"Love It or List It," and Tarek and Christina El Moussa from the HGTV show "Flip or Flop."

       39.    . Zurixx invites consumers to attend the free event to learn how to make thousands

of dollars in profit by investing in real estate "using other people's money."

       40.     In some instances, the free event starts with welcome videos by celebrity

endorsers who indicate that their team of "experts" will teach consumers how to make money by

following their system of real estate investing.

       41.     In numerous instances at the free event, Zurixx teaches consumers very little, if

anything, about how to make thousands of dollars in profit by investing in real estate. Instead,

Zurixx uses the free   even~   to sell its 3-day workshop, which it advertises as retailing for $5,995.

It routinely uses misrepresentations to convince consumers to pay the "discounted" price of

$1,997 for the workshop, a price Zurixx represents is available only at the free event.

             Misrepresentations At The Free Event That Consumers Are Likely To Earn
                   Thousands Of Dollars In Profit Through Real Estate Investing

       42.     To persuade attendees to pay for the 3-day workshop, Zurixx routinely makes

earnings claims and shares testimonials about or from purportedly successful purchasers of its




                                                    11
   Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 12 of 37




products. For example, Zurixx presenters made the following representations between March

2018 and July 2019 in California, Florida, Georgia, and Virginia:

               A. " ... our students are making right now in this area anywhere from $60,000 to
                    upwards of $150,000 per flip, per transaction they do."

               B. "The average profit margin's about 20 percent [per flip]. So on a $500,000, I
                  expect to walk away with ... $100,000 on one check."

               C. The "average profit last year alone on a flip was about $68,000, which, by the
                  way, represent a 40 percent - just under a 50 percent ROI. . .Is 50 percent, is
                  that a pretty good ROI?"

               D. " ... the average profit margin up here is about 25 percent. So 25 percent of
                  $200,000 is $50,000 per flip."

               E. " ... average fix and flip profit margin in this country per house, do you want
                  to know why so many people are loving and doing it, 68,000 dollars, per
                  deal."

               F.    "As far as expected profits - and these are averages for this area - on average
                    with wholesale deals, you can expect to put $3,000 to $15,000 cash in your
                    pocket. Now, :flipping is where you are going to make your bigger paychecks,
                    $20,000, 50--, 100--.... "

               G. " ... you're making $15,000, $20,000" with a wholesale deal.

               H. "Now write this down, in this area finder's fee, low end, are going to be 6
                  grand, high end 20" for a wholesale deal.

       43.     Zurixx's earnings claims are false and unsubstantiated. Consumers who attend its

3-day workshop are not likely to earn thousands of dollars in profit through real estate investing.

             Misrepresentations At The Free Event That Consumers Will Receive
                     100% Funding For Their Real Estate Investments

       44.     Zurixx routinely promises that consumers will have access to lenders that will

provide 100% funding for consumers' real estate deals, including any rehabilitation costs. In




                                                 12
    Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 13 of 37




some instances, Zurixx represents that consumers will obtain 100% funding regardless of their

credit score or background.

       45.     In numerous instances, Zurixx represents to consumers that they will not have to

use any of their own money for real estate deals because they will be using "other people's

money". In some instances, Zurixx represents that consumers will incur "no liability" investing

in real estate. For example, Zurixx presenters made the following representations between

March 2018 and July 2019 in California, Florida, Georgia, and Virginia:

               A. We have "our own group of private money lenders who will put up 100
                  percent of the money to fund your real estate deals, including rehab with no
                  regard to your personal income, assets or credit."

               B. "Would you like to know how you can make some immediate profits in real
                  estate without using any money, none of your, none of ours, and have no
                  liability, yes or no?"

               C. Tarek and.Christina's lending partners "will fund 100 percent of the real estate
                  you buy, fund 100 percent of the rehab, regardless of your credit or your
                  background."

               D. " ... we're going to give you money to buy and to renovate" the properties.

               E. Trusted lending partners "will fund all of your deals, folks."

               F. "Our lending partners, they don't care about your credit. They don't care
                  about your job history. All that they care about is the what? Is the deal. If
                  the deal is a good deal, then they will fund it."

               G. The funding sources will help the audience "with no money out of your own
                  pocket."

               H. "Okay, then we're going to teach you to implement the right plan, start to
                  finish. When that happens, call us up, we get the funding for you, not you.·
                  We deal with these 100 percent funding partners every day, not you ... And if
                  they won't fund it, we'll get your deal funded, just know that, and we do that,
                  not you, all right."                                       ·



                                                13
   Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 14 of 37




        46.    Zurixx's 100% funding claims are false or unsubstantiated. In numerous

instances, if not virtually always, consumers who attempt to get 100% funding for potential real

estate investments are unable to do so.

 Misrepresentations At The Free Event That Making Thousands of Dollars In Profit From
                  Real Estate Investing Requires Little Time And Effort

       4 7.    Zurixx routinely represents to consumers that little time and effort are required to

make thousands of dollars in profit through real estate investing.

       48.     For example, Zurixx presenters made the following representations between

March 2018 and December 2018 in California and Florida:

               A. "A lot of our students are spending anywhere from eight to 10 hours a week
                  and getting above average results. Because once you know the recipe, you're
                  able to get the results a whole lot faster."

               B. "Flipping ... figure 10 to 20 hours of your time .... "

               C. A single mother who spent "twenty hours of work, [earned a] $42,000 profit"
                  on her "first deal from start to finish."

               D. "So, in the beginning, to make 40 offers, that would take anywhere from about
                  15 to maybe 20 hours over the next 12 months .... "

               E. "Frank" who purchased property for $335,000, sold it for $490,000, for a
                  profit of $131, 000 and spent "25 hours of [his] time total invested in this
                  deal."

               F. " ... it will take anywhere from ten hours' to 40 hours in the next six months to
                  make ten offers."

               G. " ... wholesaling, figure five to ten hours of your time .... "

       49.     Zurixx' s claims that little time and effort are needed to make thousands of dollars

in profit by investing in real estate are false and unsubstantiated. Consumers are not likely to




                                                  14
    Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 15 of 37




make thousands of dollars in profit by spending only a few hours a week on their real estate

investment business.

Misrepresentations At The Free Event That Consumers Who Attend The 3-Day Workshop
Will Learn Everything They Need To Know To Make Thousands of Dollars in Profit From
                                 Real Estate Investing

       50.     Zurixx routinely represents that consumers will learn all they need to know at the

3-day workshop to make thousands of dollars in profit through real estate investing.

       51.     For example, Zurixx made the following representations between March 2018 and

July 2019 in California, Florida, Georgia, and Virginia:

               A. "By the end of our three-day investment accelerator, graduates will have the
                  knowledge, expertise, and training to put together sound, effective loan
                  packages that are custom-tailored to appeal to the right lending solutions to fit
                  your needs. We will teach you what to do and what not to do to make sure
                  your deals are profitable and attractive to lenders whether you're wholesaling,
                  :flipping, or acquiring income-producing properties."

               B. "You are going to come out of our three-day training class all set to be making
                  ten offers a week on distressed properties .... "

               C. "Not only are [Tarek and Christina El Moussa] going to give you a
                  professional education, not only are they going to give you a list of all their
                  lending partners to fund all your deals plus to rehab regardless of your credit,
                  not only are they going to give you the cash buyers list so you have the
                  buyers, but they are going to guarantee that you or your partners closes a deal
                  within three months, you get your money back or you and partner don't do the
                  deal in six months, if you want to make five offers and your partner makes
                  five offers, that includes the ten right here."

               D. "Our three day investment accelerator will teach you to leverage cutting-edge
                  real estate strategies to generate profits repeatedly and we'll grant you access
                  to our network of lenders and private investors who are always looking to lend
                  capital on sound real estate deals."

       52.     The claim that consumers are likely to learn at the 3-day workshop all they need

to know to make thousands of dollars in profit from investing in real estate is false or


                                                 15
   Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 16 of 37




unsubstantiated. In fact, at the 3-day workshop, Zurixx itself routinely represents to consumers

that the workshop is a just a "beginner" course, and in order to make thousands of dollars in

profit, consumers need to also purchase Zurixx's Diamond, Platinum, or Gold advanced package,

which it advertises as "retailing" from $35,792 to $73,973, and is available at discounted prices

from $21,297 to $41,297, but only if purchased at the 3-day workshop.

    Failure To Disclose Material Aspects Of Zurixx's Refund Policy At The Free Event

       53.     Zurixx routinely touts two money-back guarantees to convince consumers to

purchase the 3-day workshop. Zurixx represents that consumers who successfully complete a

"positive cash flow real estate transaction" within three months, and provide a testimonial.to

Zurixx, will get their workshop purchase price back (the "three-month guarantee").

       54.     Zurixx also represents that consumers who fail to "make a minimum of THREE

TIMES the amount" of the 3-day workshop within six months will receive 100% of the

workshop purchase price back (the "six-month guarantee").

       55.     For example, Zurixx presenters made the following representations between

March 2018 and July 2019 in California, Florida, Georgia, and Virginia:

               A. " ... we know our system works ... And because of the fact that we are
                  confident in our system, we're willing to give you not only on~ but two 100
                  percent money-back guarantees around your success with this program."

               B. "If it doesn't work for you, we still give you $2,000 back. This really is a no-
                  lose situation as long as you try it."

               C. "Remember, do a deal in 90 days, get your $2,000 back. Don't do a deal in
                  six months, still get your $2,000 back."

               D. "You will either close your first profitable real estate deal within the first six
                  months after that three-day [workshop] or 100 percent of your tuition will be
                  sent back to you."


                                                 16
    Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 17 of 37




               E. "So do a deal within three months after the [3-day workshop], give us a
                  testimonial, you get your tuition back ... You then have six months. If you
                  have not closed at least one profitable real estate deal in six months with our
                  help, the company sends you back 100 percent of your tuition anyway."

               F. "If you don't make any money, you're going to get your money back ... If it
                  does not work out for you and your family, as long as you make an effort,
                  they're going to give you your money back, okay?"

               G. "If you didn't make at least 6 grand, which is basically a :finder's fee, if we
                  didn't teach you how to find a property and where the buyers are to sell them
                  and at least make a little [over] 6 grand, then you get your 2 grand back."

               H. "If this isn't everything you said it was or I said it was, six months, you'll
                  know, if we weren't great at teaching you how to do it and it didn't work,
                  you'll get your 2 grand back, in writing."

       56.     Zurixx's oral representations at the free event about the six-month guarantee are

false or misleading. Its presenters routinely fail to disclose material conditions that Zurixx

requires consumers to meet in order to receive a refund of the money that they paid for the 3-day

workshop.

       57.     To be eligible for a refund under Zurixx's six-month guarantee, the consumer

must make more than 25 offers within the time period, and make 15 offers under the "guidance

of [Zurixx's] resource line help desk associates" if "in the first ten offers, [the consumer] ha[s]

not made THREE TIMES [the] purchase price" of the 3-day workshop.

       58.     Numerous consumers first receive any information about the conditions described

in Paragraph 57 after they pay Zurixx for the 3-day workshop. These conditions are written, in

fine print, in a "Guarantee Certificate," which Zurixx includes in a package of materials it

provides to consumers who purchased the 3-day workshop.




                                                 17
    Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 18 of 37




        59.     Zurixx's presenters routinely fail to mention these restrictions in their oral

presentations, and often provide consumers the package that includes the Guarantee Certificate

only after the consumers have paid for the 3-day workshop.

        60.     In numerous instances, consumers are not able to obtain a refund of the $1,997

they paid for the 3-day workshop because they do not meet the fine print requirements relating to

the six-month guarantee.

        61.     Zurixx also fails to inform consumers that, as described in Paragraphs 87 through

91 below, in order to receive a refund of the $1,997 fee for the 3-day workshop, a consumer must

sign Zurixx's standard form agreement, which prohibits them from filing a complaint about

Zurixx or its products with regulators, including the FTC and state Attorneys General, or

communicating with others about Zurixx or their settlement. The form agreement also prohibits

consumers from posting reviews regarding Zurixx or its products in written publications and on

the internet.

                                       The 3-Day Workshop

        62.     Zurixx typically conducts the 3-day workshops a week or two after holding the

free event in a given locale.

        63.     Zurixx's presenters typically ask the audience how many attendees are new or just

getting started in real estate investing. In numerous instances, consumers attending the 3-day

workshop do not have experience in real estate investing.

        64.     The presenters speak generally about "fix and flipping" and "wholesaling" real

estate investments. However, they spend much of the three days telling attendees they need to




                                                  18
   Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 19 of 37




purchase one of Zurixx's three "advanced" packages in order to make thousands of dollars in

profit through real estate investing.

        65.    At the workshop and on the receipts, Zurixx represents that the "retail" prices for

its advanced Gold, Platinum, and Diamond packages are $35,972, $45,997, and $73,973,

respectively. The least expensive is the Gold package, which includes various components such

as attendance at a Las Vegas Investors Summit, where consumers can purchase purported

"discounted 'turnkey"' properties, and access to an online resource center. The Platinum

package, the mid-level package, includes the components in the Gold package and adds the "Fast

Start Three-Day Bootcamp," at which Zurixx's instructors "come to your area and work in a

small group setting in class and in the field." The Diamond package, the most expensive

package, includes all of the components fromthe two less expensive packages and adds a two-

day one-on-one mentorship.

       66.     Zurixx's presenters and its receipts state that the "discounted" prices, which are

$21,297, $26,297, and $41,297 for the Gold, Platinum, and Diamond packages, are only

available if purchased at the 3-day workshop.

       67.     Zurixx sells its three pricier "advanced" packages and related products, such as

on-site mentoring or one-on~one telephone coaching, with misrepresentations designed to

convince consumers they need to purchase one of the three advanced packages or the related

products in order to make thousands of dollars in profit through real estate investing.




                                                 19
   Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 20 of 37




              Misrepresentations At The 3-Day Workshop That Consumers
    Are Likely To Make Thousands Of Dollars In Profit Through Real Estate Investing

       68.    Zurixx makes representations about profit in order to sell its Gold, Platinum, and

Diamond packages. For instance, Zurixx presenters made the following representations between

April 2018 and July 2019 in Florida, Texas, and Virginia:

             A. "So that's a pretty average flip, $40,000."

             B. "The average rehab makes $66,000 in the U.S."

              C. With flipping, "you make a lot more money, probably about 40 to 100
                 [thousand] in your market."

             D. " ... we set goals of$120,000 to $180,000 your first year."

             E. "Most of our rehab deals are 20 to 30 percent. 25 percent of 230,000 in
                Richmond, that's about 60 grand, maybe 55."

             F. " ... allows you to make well over $100,000 in a fraction of the time with even
                still the same set of repairs and things factored in."

              G. If "I'm not making $30,000 on each flip, its not worth my time. Investors
                 make far more money than most people do in the workplace."

             H. "That's what most of our students make on their first or second deal.
                Sometimes you can make more than that. So $25,000 to $55,000."

             I.   "It doesn't take long to get $2 million when you're flipping houses over the
                  years that you're working."

             J. "With wholesaling ... you make about three to five thousand dollars in profit,
                just pure cash" whereas flipping leads to about "40 to 100 grand .... "

             K. "So somewhere between three to five grand is typical for a wholesale deal."

             L. "$384,126. Now, let's say you make 10 percent of that on your first wholesale
                deal. That's $38,000. How many think that's okay? I. said okay."

             M. "So if you do $100,000-plus deals, you can probably do one deal a month and
                make 10 grand from wholesaling."


                                               20
   Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 21 of 37




       69.     In addition, Zurixx typically distributes workbooks to attendees that contain the

following earnings representations regarding wholesale deals:

              A. "Make $5,000 (Minimum) ... 6 Hours Total"

               B. · "How much is that per hour? ... $833.33 per hour!!!"

               C. "Two Wholesale Deals Per Month is $120,000 Annual Income!"

       70.     Zurixx presenters commonly reference consumers who purportedly purchased

Zurixx's advanced packages and made a profit from fixing and flipping or wholesaling real

estate properties, or completed numerous deals within a short period.

       71.     For example, Zurixx presenters made the following representations between April

2018 and July 2019 in Florida, Texas, and Virginia:

              A. Brian did 40 flips in his first year.

              B. Izzie made $75 thousand on his first flip in Tulsa.

               C. Courtney and his wife used the credit they raised during the first day of the
                  workshop to pay for the advanced education. He was able to make $35,000
                  on his .first flipping deal after the advanced education and $67,000 after a
                  second deal.

              D. "Brittany joined us. She was living in her car at one point ... The first year,
                 she did four deals, made about 300 grand u_sing other people's money."

              E. "Our students are at least doing 10, 15, 20, 30 deals a month."

              F.    "A lot of [our students] net 20 to 30 percent, sometimes 40 percent on their
                   rehabs."

              G. "We've had students literally in their first year make upwards of half a million
                 dollars. That's not an exaggeration."

              H. "We have students ... making 30 grand a year doing five deals a year. 40, 50,
                 60, 70 grand, making hundreds of thousands of dollars .... "

              I.   "A lot of our students on a deal or two make about 75 grand .... "


                                                21
   Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 22 of 37




               J. "[MF], one of our students, he's a wholesaler in Hagerstown, Maryland,
                  Washington, D.C., somewhere here in Virginia ... He does 30 to 50 wholesale
                  deals a month."

       72.     Zurixx' s earnings claims are false or unsubstantiated. Contrary to its

representations, consumers who purchase one of the advanced packages are not likely to earn

thousands of dollars in profit through real estate investing.

     Zurixx Instructs Consumers At The 3-Day Workshop To Provide Speculative And
                  Unsubstantiated Future Income On Credit Applications

       73.     Many consumers need to rely on credit to pay for Zurixx's pricey advanced

packages.

       74.     Zurixx routinely instructs consumers to contact credit card issuers during the

workshops in order to obtain new credit cards or increases in credit limits on existing cards to

fund real estate deals. It often provides a list of banks it suggests consumers contact.

       75.     Zurixx presenters routinely instruct workshop attendees, to represent to credit

card issuers, income that is significantly higher than the consumer's current income.

       76.     Zurixx's presenters routinely tell consumers that it is permissible to state a higher

income to credit issuers because of the income the consumers will realize from investing in real

estate. For example, Zurixx presenters made the following statements in April 2018 and

September 2018 in Texas and Virginia:

               A. "Tell them [(credit card issuers)] how much you are going to make this year as
                  a real estate investor, okay? So a good rule of thumb there would be about
                  lOOK more than you did last year ... We are not lying. We are projecting."

               B. You are "legally able to ... reasonably estimate the next 12 months of income"
                  and "you decide anywhere between $120,000 to $200,000 ... you're reasonable
                  estimating your next 12 months of income."




                                                 22
     Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 23 of 37




         77.     Zurixx's income projection instructions to consumers, as described in Paragraphs

 74 through 76, constitute another example of its use of false or unsubstantiated earnings claims

. to persuade consumers to purchase its products. Zurixx has no reasonable basis for the earnings

 projections it instructs consumers to submit to credit issuers.

         78.     In numerous instances, Zurixx's presenters tell consumers to use their credit cards

 to purchase the advanced packages. In numerous instances, consumers spend some or all the

 money that they obtain from their increased credit limits to pay for Zurixx's advanced packages.

      Misrepresentations At The 3-Day Workshop That Profitable Real Estate Investing
                             Requires Little Time And Effort

         79.     Zurixx often reiterates that making thousands of dollars in profit from real estate

 investing takes little time and effort.

         80.     For example, Zurixx presenters made the following representations between

 February 2019 and July 2019 in Florida and Virginia:

                 A. "Our system is designed to fit into your life because it's been ... changed in
                    order to say, okay, start off at five to 10 hours a week ... Because it was
                    designed for adults with children and full-time jobs."

                 B. "Most of our students are part-time."

                 C. "It's easy to find great deals."

                 D. "It's easy to find buyers and money."

                 E. "Three to five hours a week focused."

         81.     The claims that little time -and effort are needed to generate thousands of dollars in

 profit from real estate investing are false or unsubstantiated.

         82.     Purchasers of Zurixx's products are not likely to make thousands of dollars in

 profit through real estate investing with little time or effort.


                                                    23
    Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 24 of 37




                                    Zurixx's Additional Products

        83.     In numerous instances, Zurixx pitches via its telemarketers one-on-one telephone

coaching or on-site mentoring programs to consumers regardless of whether they have purchased

one of its products. Zurixx often tells consumers who purchased its products that one-on-one

coaching and on-site mentoring are necessary to generate a profit of thousands of dollars in real

estate investing.

        84.     Numerous consumers have paid Zurixx thousands of dollars for the additional

one-on-one coaching or mentoring program.

        85.     Contrary to Zurixx's representations, consumers who purchase its one-on-one

coaching or the mentoring program are not likely to make thousands of dollars in profit.

        86.     In numerous instances, consumers not only fail to earn back the tens of thousands

of dollars they spent on Zurixx's various products, but also are left to pay off the loans that they

obtained from retirement programs to pay for Zurixx's products or deal with crushing credit card

debt. In some instances, consumers have had to file for bankruptcy because of such debt.

                 Form Settlement Provisions That Prohibit Consumers From
              Pursuing Or Filing Complaints With Regulators And Other Entities

        87.     Some dissatisfied Zurixx consumers seek refunds of the monies they paid to

Zurixx. In many instances, persistent consumers may succeed in getting a partial refund, but

often only if they sign Zurixx's standard form agreement, which prohibits them from filing a

complaint about Zurixx or its products with regulators, including the FTC and state Attorneys

General, or communicating with others about Zurixx or their settlement. The form agreement

also prohibits consumers from posting reviews regarding Zurixx or its products in written

publications and on the internet.

                                                 24
   Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 25 of 37




       88.     The agreement that Zurixx: requires consumers to sign in exchange for a partial or

full refund commonly includes the following language:

        Customer agrees that it shall not file or pursue any other claim or action pertaining to
        Customer's interactions with [Zurixx brand name], its clients, officers, directors,
        affiliates, members, owners, employees, agents, spouses, partners, heirs, successors and
      · assigns, including but not limited to administrative complaints with the Better Business
        Bureau, civil litigation, internet postings or blogs, magazine, newspaper or other such
        published articles, complaints with any state or federal government agency, including but
        not limited to Attorneys' General or FTC, or credit card/merchant chargeback,/refund
        transactions ....

       89.     The agreements contain standardized terms that are or were imposed on

consumers without a meaningful opportunity for them to negotiate the standardized terms.

       90.     Agreements executed by Zurixx and consumers that included the language quoted

in Paragraph 88 have been in effect since December 14, 2017.

       91.     Zurixx has taken steps to enforce the agreement provision quoted in Paragraph 88.

For example, it has sued consumers who have complained to the Better Business Bureau

regarding its practices or have spoken to other consumers about their settlements. Some

consumers have been reluctant to speak with regulators, including the FTC and the Division,

about their experience with Zurixx because of the prohibition in their agreements.

       92.     Based on the facts and violations of law alleged in this Complaint, the FTC and

the Division have reason to believe that Zurixx is violating or is about to violate laws enforced

by the Commission and the Division.


                              VIOLATIONS OF THE FTC ACT

       93.     Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits "unfair or deceptive acts

or practices in or affecting commerce."


                                                25
    Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 26 of 37




        94.       Misrepresentations or deceptive omissions of material fact constitute deceptive

acts or practices prohibited by Section 5(a) of the FTC Act.

        95.       As set forth below, Defendants have engaged in violations of Section 5(a) of the

FTC Act in connection with the marketing and sale of their real estate investment products or

services.

                   COUNT I- MISREPRESENTATIONS REGARDING EARNINGS

                                 (By Plaintiff Federal Trade Commission)

        96.       In numerous instances, in connection with the advertising, marketing, promotion,

offering for sale, or sale of Zurixx's real estate investing products or services, Defendants have

represented, directly or indirectly, expressly ot by implication, that consumers who purchase

Zurixx' s products or services are likely to earn thousands of dollars in profit.

       97.        The representations set forth in Paragraph 96 of this Complaint are false or were

not substantiated at the time the representations were made.

       98.        Therefore, Defendants' representations as set forth in Paragraph 96 of this

Complaint constitute deceptive acts or practices in violation of Section 5(a) of the FTC Act, 15

U.S.C. § 45(a).

COUNT II- OTHER MISREPRESENTATIONS REGARDING ZURIXX'S PRODUCTS
                          OR SERVICES

                              (By Plaintiff Federal Trade Commission)

       99.        In numerous instances, in connection with the advertising, marketing, promotion,

offering for sale, or sale of Zurixx's real estate investing products or services, Defendants have




                                                  26
    Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 27 of 37




represented, directly or indirectly, expressly or by implication, that by purchasing Zurixx's

products or services consumers will:

                  (a)    Receive 100% funding to do real· estate deals regardless of their credit;

                  (b)    Spend little time and effort to make thousands of dollars in profit through

                         real estate investing; and/or

                  (c)    Learn everything they need to know at the 3-day workshop to make

                         thousands of dollars in profit through real estate investing.

       100.       The representations set forth in Paragraph 99 are false or were not substantiated at

the time the representations were made.

       101.       Therefore, Defendants' representations as set forth in Paragraph 99 of this

Complaint constitute deceptive acts or practices in violation of Section S(a) of the FTC Act, 15

U.S.C. § 45(a).

 COUNT III - FAILURE TO DISCLOSE MATERIAL ASPECTS OF REFUND POLICY

                              (By Plaintiff Federal Trade Commission)

       102.       In numerous instances, in connection with the advertising, marketing, promotion,

offering for sale, or sale of Zurixx's real estate investing products or services, Defendants have

represented, directly or indirectly, expressly or by implication, that Zurixx will provide refunds

to consumers who fail to make a minimum of three times the cost of the 3-day workshop within

six months.

       103.       In numerous instances in which Defendants have made the representation set forth

in Paragraph 102, Zurixx has failed to disclose, or to disclose adequately, to consumers material

aspects of Zurixx's refund policy, including one or both of the following requirements:


                                                   27
    Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 28 of 37




               (a) To obtain a refund of the cost of the 3-day workshop, consumers who fail to

                     make a minimum of three times the amount of the workshop must make more

                     than 25 offers within the time period and make 15 offers under the "guidance

                     of the resource line help desk associates" if, in the first ten offers, the

                     consumer has not made three times the purchase price of the workshop; and

               (b) Consumers must sign a form settlement provision that prohibits them from

                     filing a complaint, or posting reviews, about Zurixx or its products with

                     regulators or other entities in order to obtain even a partial refund.

       104.    In light of the representations set forth in Paragraph 102 above, Defendants'

failure to disclose or to disclose adequately the material information set forth in Paragraph 103 of

this Complaint constitutes a deceptive act or practice in violation of Section 5(a) of the FTC Act,

15 U.S.C. § 45(a).

              VIOLATION OF THE CONSUMER REVIEW FAIRNESS ACT

       105.    The Consumer Review Fairness Act of2016 ("CRFA") Pub. L. No. 114-258, 15

U.S.C. § 45b, was enacted on December 14, 2016. As of March 14, 2017, Section 2(b) of the

CRFA renders void, and Section 2(c) of the CRFA prohibits the offering of, provisions in form

contracts that: prohibit or restrict individual consumers' ability to communicate reviews,

performance assessments, .and similar analyses about a seller's goods, services, or conduct; or

that impose a penalty or fee against individual consumers who engage in such communications.

15 U.S.C. §§ 45b(a)(2), 45b(b)(l), and 45b(c).

       106.    The CRFA defines a "form contract" as a contract, other than an employer-

employee or independent contractor contract, with "standardized terms" - "used by a person in


                                                    28
    Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 29 of 37




the course of selling or leasing the person's goods or services" and "imposed on an individual

without a meaningful opportunity for such individual to negotiate the standardized terms." 15

U.S.C. § 45b(a)(3).

        107.   The Commission is authorized to enforce Section 2(c) of the CRFA in the same

manner, by the same means, and with the same jurisdiction, powers, and duties as though all

applicable terms and provisions of the FTC Act, 15 U.S.C. §§ 41-58, were incorporated into and

made a part of the CRFA. 15 U.S.C. § 45b(2)(A). The Commission's enforcement authority

under the CRFA applies to contracts in effect on or after December 14, 2017. 15 U.S.C. §

45b(i)(2).

        108.   Pursuant to Section 2(d)(l) of the CRFA, 15 U.S.C. § 45b(d)(l), a violation of

Section 2(c) of the CRFA constitutes a violation of a rule promulgated under Section 18(a)(l)(B)

of the FTC Act, 15 U.S.C. § 57a(l)(B), and therefore constitutes an unfair or deceptive act or

practice in or affecting commerce in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

                               COUNT IV - CRFA VIOLATION

                           (By Plaintiff Federal Trade Commission)

        109.   In numerous instances, since March 14, 2017, Defendants have offered, in the

course of selling Zurixx's real estate investing products or services, form contracts that contain

provisions that prohibit or restrict the ability of consumers purchasing Zurixx's products or

services from engaging in reviews, performance assessments, and similar analyses of Zurixx's

goods, services; or conduct.

        110.   Therefore, the acts and practices set forth in Paragraph 109 of this Complaint,

violate the CRFA.


                                                 29
    Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 30 of 37




                                VIOLATIONS OF THE UCSPA

        111.   The UCSPA prohibits suppliers from committing deceptive and unconscionable

acts or practices in connection with a consumer transaction, whether the act occurs before,

during, or after the transaction. Utah Code§§ 13-11-4(1); 13-11-5(1).

        112.   Defendants engage in "consumer transaction[s]" by marketing and selling to

"person[s]" products and services that are primarily for personal, family, or household purposes,

or for purposes that relate to a business opportunity. Utah Code§§ 13-11-3(2), (5).

        113.   Defendants are "suppliers" because they regularly solicit, engage in, or enforce

consumer transactions, whether or not they deal directly with consumers. Utah Code § 13-11-

3(6).

        114.   As set forth below, Defendants have violated the UCSP A by engaging in

deceptive and unconscionable acts and practices in connection with the marketing and sale of

their real estate investment related products and services.

        COUNT V - DECEPTIVE ACTS OR PRACTICES (EARNINGS CLAIMS)

                     (By Plaintiff Utah Division of Consumer Protection)

        115.   In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale ofZurixx's real estate investment products or services, Defendants have

represented, directly or indirectly, expressly or by implication, that consumers who purchase

Zurixx's products or services are likely to earn thousands of dollars in profit.

        116.   The representations as set forth in Paragraph 115 are false or were not

substantiated at the time the representations were made.

        117.   Therefore, Defendants' representations as set forth in Paragraph 115 of this


                                                 30
    Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 31 of 37




Complaint constitute a deceptive act or practice in violation of the UCSPA, Utah Code§ 13-11-

4(1).

   COUNT VI - DECEPTIVE ACTS OR PRACTICES (PRODUCTS AND SERVICES
                             PROVIDED)

                      (By Plaintiff Utah Division of Consumer Protection)

        118.   In numerous instances, in connection with the advertising, marketing, promotion,

offering for sale, or sale of Zurixx' s real estate investing products or services, Defendants have

represented, directly or indirectly, expressly or by implication, that by purchasing Zurixx's

products or services, consumers will:

               (a) Receive 100% funding to do real estate deals regardless oftheir credit;

               (b) Spend little time and effort to make thousands of dollars in profit through real

                   estate investing; and/or

               (c) Learn everything they need to know at the 3-day workshop to make thousands

                   of dollars in profit through real estate investing.

        119.   The representations set forth in Paragraph 118 are false or were not substantiated

at the time the representations were made.

        120.   Therefore, Defendants' representations as set forth in Paragraph 118 of this

Complaint constitute a deceptive act or practice in violation of USCPA § 13-11-4(1 ).

COUNT VII - FAIL URE TO DISCLOSE MATERIAL ASPECTS OF REFUND POLICY

                      (By Plaintiff Utah Division of Consumer Protection)

        121.   In numerous instances, in connection with the advertising, marketing, promotion,

offering for sale, or sale of its real estate investing products or services; Defendants have

represented, directly or indirectly, expressly or by implication, that it will provide refunds to

                                                 31
    Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 32 of 37




consumers who fail to make a minimum of three times the cost of the 3-day workshop within six

months.

        122.    In numerous instances in which Defendants have made the representations set

forth in Paragraph 121, Defendants have failed to disclose, or to disclose adequately, to

consumers material aspects of Zurixx's refund policy, including one or both of the following

requirements:

                (a) To obtain a refund of the cost of the 3-day workshop, consumers who fail to

                   make a minimum of three times the amount of the workshop must make more

                   than 25 offers within the time period and make 15 offers under the "guidance

                   of the resource line help desk associates" if, in the first ten offers, the

                   consumer has not made three times the purchase price of the workshop; and

                (b) Consumers must sign a form settlement provision that prohibits them from

                   filing a complaint, or posting reviews, about Zurixx or its products with

                   regulators or other entities in order to obtain even a partial refund.

       123.     In light of the representations set forth in Paragraph 121 above, Defendants'

failure to disclose or to disclose adequately the material information set forth in Paragraph 122 of

this Complaint constitutes a deceptive act or practice in violation of USCPA § 13-11-4(1 ).

                                 VIOLATIONS OF THE BODA

       124.     The BODA requires sellers of "assisted marketing plans" to annually file certain

information with the Division. Utah Code§ 13-15-4.

       125.     The BODA also requires sellers of assisted marketing plans to provide to

prospective purchasers of the assisted marketing plans written disclosures in a single disclosure


                                                  32
    Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 33 of 37




statement or prospectus at least ten days prior to execution of a purchase agreement or payment

by the purchaser. Utah Code§§ 13-15-4; 13-15-5.

        126.   The BODA defines a "seller" as "a person who sells or offers to sell an assisted

marketing plan." Utah Code § 13-15-2(8).

        127.   The BODA defines "assisted marketing plans" as "any products, equipment,

supplies, or services that are sold to the purchaser upon payment of an initial consideration of

$500 or more for the purpose of enabling the purchaser to start a business," in which the seller

represents, among other things, that "the seller will provide the purchaser with a guarantee that

the purchaser will receive income from the assisted marketing plan that exceeds the price paid

for the assisted marketing plan." Utah Code§ 13-15-2(1)(a)(iv).

        128.   As set forth below, Defendants have violated the BODA by failing to file required

information with the Division, and by failing to provide required disclosures to prospective

purchasers of Defendants' assisted marketing plans.

      COUNT VIII-FAILURE TO FILE REQUIRED INFORMATION WITH THE
                               DIVISION

                     (By Plaintiff Utah Division of Consumer Protection)

        129.   In numerous instances, since at least July 2013, Defendants have offered and sold

assisted marketing plans under a variety of fictitious names.

        130.   Since at least July 2013, Defendants have failed to file with the Division the

information required by Utah Code§ 13-15-4 with respect to any of the assisted marketing plans

Defendants offered and sold.

        131.   Therefore, the acts and practices set forth in Paragraphs 129 - 130 violate the

BODA.

                                                33
   Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 34 of 37




         COUNT IX-FAILURE TO PROVIDE REQUIRED DISCLOSURES TO
                       PROSPECTIVE PURCHASERS

                       (By Plaintiff Utah Division of Consumer Protection)

        132.     In numerous instances, since at least July 2013, Defendants have offered and sold

assisted marketing plans to consumers.

        133.     Since at least July 2013, Defendants have not provided any of the required

disclosures to prospective purchasers of its assisted marketing plans in a single disclosure

statement or prospectus at least ten business days prior to the execution of a consumer's

agreement to purchase one of Defendants' plans, or ten business days prior to payment by the

consumer of any consideration in exchange for the assisted marketing plan. Utah Code §§ 13-

15-4; 13-15-5.

        134.     Therefore, the acts and practices set forth in Paragraphs 132 - 133 violate the

BODA.

                                      CONSUMER INJURY

        135.     Consumers have suffered and will continue to suffer substantial injury as a result

ofDefendants' violations of the FTC Act, the CRFA, the UCSPA and the BODA. In addition,

Defendants have been unjustly enriched as a result of their unlawful acts or practices. Absent

injunctive relief by this Court, Defendants are likely to continue to injure consumers, reap unjust

enrichment, and harm the public interest.

                            COURT'S POWER TO GRANT RELIEF

        136.     Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant

injunctive and such other relief as the Court may deem appropriate to halt and redress violations

of any provision of law enforced by the FTC. The Court, in the exercise of its equitable

                                                  34
    Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 35 of 37




jurisdiction, may award ancillary relief, including rescission or reformation of contracts,

restitution, the refund of monies paid, and the disgorgement of ill-gotten monies, to prevent and

remedy any violation of any provision of law enforced by the FTC.

        137.   Section 19 of the FTC Act, 15 U.S.C. § 57b, authorizes this Court to grant such

relief as the Court finds necessary to redress injury to consumers resulting from Defendants'

violations of the CRFA, including the rescission or reformation of contracts, and the refund of

monies paid, the disgorgement of ill-gotten monies, and prejudgment interest.

        138.   The UCSPA authorizes this Court to enter a declaratory judgment that

Defendants' acts or practices violate the UCSPA, to enjoin, in accordance with the principles of

equity, any person who has violated, is violating, or is otherwise likely to violate the UCSPA, to

award damages or relief on behalf of consumers for Defendants' violations of the UCSPA, to

award a fine against Defendants for violations of the UCSPA in an amount determined by the

Court, and to award the Division reasonable attorney's fees, court costs, and costs of

investigation. Utah Code§§ 13-11-17(1)(a)-(d); 13-11-17.5.

       139.    The BODA authorizes this Court, in addition to any other relief granted by the

Court, to grant judgment and injunctive relief in favor of the Division, and to award the Division

reasonable attorney's fees, costs of court, and investigative fees for Defendants' violations of the

BODA. Utah Code§ 13-15-6(3).

                                        PRAYER FOR RELIEF

       Wherefore, Plaintiff FTC, pursuant to Sections 13(b) and 19 of the FTC Act, 15 U.S.C.

§§ 53(b) and 57b, and Section 2(d) of the CRFA, 15 U.S.C. §§ 45b(d), and Plaintiff Division,




                                                 35
    Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 36 of 37




pursuant to the UCSPA and the BODA, and as authorized by the Court's own equitable powers,

request that the Court:

       A.      Award Plaintiffs such preliminary injunctive and ancillary relief as may be

necessary to avert the likelihood of consumer injury during the pendency of this action and to

preserve the possibility of effective final relief, including but not limited to, temporary and

preliminary injunctions against all Defendants and appointment of a monitor over Corporate

Defendants;

       B.      Enter a permanent injunction against all Defendants to prevent foture violations of

the FTC Act, the CRFA, the UCSPA, and the BODA by Defendants;

       C.      Award against Corporate Defendants such relief as the Court finds necessary to

redress injury to consumers resulting from Corporate Defendants' violations of the FTC Act, the

CRFA, the UCSPA, and the BODA including but not limited to, rescission or reformation of

contracts, restitution, the refund of monies paid, and the disgorgement of ill-gotten monies;

       D.      Award civil penalties for each violation of the UCSPA and the BODA; and

       E.      Award Plaintiffs the cost of bringing this action, as well as such other and

additional relief as the Court may determine to be just and proper.



                                               Respectfully submitted,



                                               ALDEN F. ABBOTT
                                               General Counsel




                                                 36
   Case 2:19-cv-00713-DAK-CMR Document 1 Filed 09/30/19 Page 37 of 37




                                COLLOT GUE1VM.l,IJ
                                JOSHUA DOA
                                MIRY KIM
                                Federal Trade Commission
                                600 Pennsylvania Ave., NW, CC-8528
                                Washington, DC 20580
                                Telephone: (202) 326-3338
                                cguerard@ftc.gov
                                jdoan@ftc.gov
                                mkim@ftc.gov
                                Attorneys for Plaintiff
                                FEDERAL TRADE COMMISSION


Dated:   ?1(\ · 1-i 21Pl'J
                                 THOMAS M. MELTON (4999)
                                 ROBERT G. WING (4445)
                                 DOUGLAS DEVORE (11170)
                                 KEVIN MCLEAN (16101)
                                 Assistant Attorney General
                                 Utah Attorney General's Office
                                 160 East 300 South, Fifth Floor
                                 Salt Lake City, Utah 84114
                                 Telephone: 801-366-0310
                                 tmelton@agutah.gov
                                 rwing@agutah.gov
                                 dedevore@agutah.gov
                                 kmclean@agutah.gov
                                 Attorneys for Plaintiff
                                 UTAH DIVISION OF CONSUMER
                                 PROTECTION




                                   37
